


EXHIBIT 10.3
COLUMBIA SPORTSWEAR COMPANY
STOCK OPTION AGREEMENT


Non-Statutory Stock Option


This STOCK OPTION AGREEMENT is made between COLUMBIA SPORTSWEAR COMPANY, an
Oregon corporation (the “Company”), and [Name] (the “Optionee”), pursuant to the
Company’s 1997 Stock Incentive Plan (the “Plan”) as amended. The Company and the
Optionee agree as follows:


1.Option Grant. The Company hereby grants to the Optionee on the terms and
conditions of this Agreement the right and the option (the “Option”) to purchase
all or any part of [Number] shares of the Company’s Common Stock at a purchase
price of [Exercise Price] per share. The terms and conditions of the Option
grant set forth in the attached Exhibit A are hereby incorporated into and made
a part of this Agreement. The Option is not intended to be an Incentive Stock
Option, as defined in Section 422A of the Internal Revenue Code of 1986, as
amended (the “Code”), and therefore is a Non-Statutory Stock Option.


2.Grant Date. The Grant Date for this Option is [Date]. The Option shall
continue in effect until the date ten years after the Grant Date (the
“Expiration Date”) unless earlier terminated as provided in Sections 1, 4 or 6
of Exhibit A.


3.Exercise of Option. The Option shall become exercisable [Vesting Schedule].
 
IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate as of
this          day of         , YYYY.




COLUMBIA SPORTSWEAR COMPANY    OPTIONEE




BY:             
         [Name]

64071-0003/LEGAL23962000.1    #PageNum#
64071-0003/LEGAL23962000.2

--------------------------------------------------------------------------------






COLUMBIA SPORTSWEAR COMPANY
EXHIBIT A TO STOCK OPTION AGREEMENT




1.    Termination of Service.


1.1.    Unless otherwise determined by the Board of Directors of the Company, if
the Optionee’s employment by or service with the Company terminates for any
reason other than because of total disability or death, the Option may be
exercised at any time prior to the Expiration Date or the expiration of 90 days
after the date of the termination, whichever is the shorter period, but only if
and to the extent the Optionee was entitled to exercise the Option at the date
of termination.


1.2.    If the Optionee’s employment by or service with the Company
terminates because of death or total disability (as defined in Section 6.1-4(b)
and (c) of the Plan), the Option may be exercised at any time prior to the
Expiration Date or the expiration of 12 months after the date of termination,
whichever is the shorter period, but only if and to the extent the Optionee was
entitled to exercise the Option at the date of termination. If the Optionee’s
employment or service is terminated by death, the Option shall be exercisable
only by the person or persons to whom the Optionee’s rights under the Option
pass by the Optionee’s will or by the laws of descent and distribution of the
state or country of the Optionee’s domicile at the time of death.


2.    Method of Exercise of Option.


2.1    Unless the Board of Directors determines otherwise, to exercise the
Option, the Optionee must give written notice to the Company stating the
Optionee’s intention to exercise, specifying the number of shares as to which
the Optionee desires to exercise the Option and the date on which the Optionee
desires to complete the transaction. Delivering a notice of intent to exercise
by itself does not constitute exercise of the option; the Optionee must also
deliver payment for the shares set forth in the notice of intent to exercise.
Unless the Board of directors determines otherwise, on or before the date
specified for completion of the purchase of shares pursuant to the Option, the
Optionee must pay the Company the full purchase price of such shares in cash or,
in whole or in part, in Common Stock of the Company valued at fair market value.
No shares shall be issued until full payment for the shares has been made.
    
2.2    After exercise of all or a part of the Option, the Optionee shall
immediately upon notification of the amount due, if any, pay to the Company in
cash the amount necessary to satisfy any applicable federal, state and local tax
withholding requirements. If additional withholding is or becomes required
beyond any amount deposited before delivery of the certificates for the Option
shares, the Optionee shall pay such amount to the Company on demand. If the
Optionee fails to pay the amount demanded, the Company may withhold that amount
from other amounts payable by the Company to the Optionee, including salary or
compensation, subject to applicable law.


3.    Nontransferability of Option. The Option may not be assigned or
transferred by the Optionee, either voluntarily or by operation of law, except
by will or by the laws of descent and distribution of the state or country of
the Optionee’s domicile at the time of death.


4.    Changes in Capital Structure.


4.1    Stock Splits; Stock Dividends. If the outstanding Common Stock of the
Company is hereafter increased or decreased in number or value or changed into
or exchanged for a different number or kind of shares or other securities of the
Company or any other Company by reason of any stock split, reverse




--------------------------------------------------------------------------------




stock split, spin off, combination or exchange of shares or dividend payable in
shares, distribution to shareholders other than a normal cash dividend or
recapitalization, reclassification or other change in the Company's corporate or
capital structure, appropriate adjustment shall be made by the Board of
Directors in the number and kind of shares as to which the Option, or portions
thereof then unexercised, shall be exercisable. Adjustments shall be made
without change in the total price applicable to the unexercised portion of the
Option and with a corresponding adjustment in the Option price per share and
shall neither (i) make the ratio, immediately after the event, of the Option
price per share to the fair market value per share more favorable to the
Optionee than that ratio immediately before the event nor (ii) make the
aggregate spread, immediately after the event, between the fair market value of
shares as to which the Option is exercisable and the Option price of such shares
more favorable to the Optionee than that aggregate spread immediately before the
event. The Board of Directors shall have no obligation to effect any adjustment
that would or might result in the issuance of fractional shares, and any
fractional shares resulting from any adjustment may be disregarded or provided
for in any manner determined by the Board of Directors. Any such adjustments
made by the Board of Directors shall be conclusive.


4.2    Mergers, Reorganizations, Etc. In the event of a merger, consolidation or
plan of exchange to which the Company is a party or a sale of all or
substantially all of the Company’s assets or of more than 50% of the Company's
outstanding shares of Common Stock (each, a “Transaction”), the Board of
Directors shall, in its sole discretion and to the extent possible under the
structure of the Transaction, select one of the following alternatives for
treating the Option, in each case provided that the Transaction is consummated:


4.2-1    The Option shall remain in effect in accordance with its terms.


4.2-2    The Option shall be assumed, converted or exchanged into an option to
purchase stock in the corporation that is the surviving or acquiring corporation
in the Transaction (or in a parent corporation). The amount and type of
securities subject thereto and exercise price of the assumed, converted or
exchanged option shall be determined by the Board of Directors of the Company,
taking into account the relative values of the companies involved in the
Transaction and the exchange rate, if any, used in determining shares of the
surviving corporation to be issued to holders of shares of the Company.
Conversions shall be made without change in the total price applicable to the
unexercised portion of the Option and with a corresponding adjustment in the
Option price per share and shall neither (i) make the ratio, immediately after
the event, of the Option price per share to the fair market value per share more
favorable to the Optionee than that ratio immediately before the event nor (ii)
make the aggregate spread, immediately after the event, between the fair market
value of shares as to which the Option is exercisable and the Option price of
such shares more favorable to the Optionee than that aggregate spread
immediately before the event. Unless otherwise determined by the Board of
Directors, the converted option shall be exercisable only to the extent that the
exercisability requirements relating to the Option have been satisfied.


4.2-3    The Board of Directors shall provide a 30-day period before the
consummation of the Transaction during which the Option may be exercised to the
extent then exercisable, and, upon the expiration of such 30-day period, the
Option shall immediately terminate to the extent not exercised. The Board of
Directors may, in it sole discretion, accelerate the exercisability of the
Option so that it is exercisable in full during such 30-day period. The Board of
Directors may, in its sole discretion, provide that any or all other outstanding
awards granted under the Plan shall terminate upon or immediately prior to the
consummation of the Transaction and/or accelerate the vesting and/or waive any
applicable restrictions upon the expiration of the period provided as described
in Section 10.2‑3 of the Plan or upon or immediately prior to the consummation
of the Transaction.


4.2-4    The Board of Directors, in its sole discretion, shall provide that the

64071-0003/LEGAL23962000.1    #PageNum#
64071-0003/LEGAL23962000.2

--------------------------------------------------------------------------------




Option shall terminate either upon or immediately prior to consummation of a
Transaction and the Optionee shall receive, in exchange therefor, a cash payment
equal to the amount (if any) by which (x) the value of the per share
consideration received by holders of Common Stock in the Transaction, or, in the
event the Transaction does not result in direct receipt of consideration by
holders of Common Stock, the value of the deemed per share consideration
received, in each case as determined by the Board of Directors in its sole
discretion, multiplied by the number of shares of Common Stock subject to such
outstanding awards (to the extent then vested and/or exercisable or whether or
not then vested and/or exercisable, as determined by the Board of Directors in
its sole discretion) exceeds (y) the aggregate exercise price or grant price for
the Option.


4.3    Dissolution of the Company. Unless otherwise determined by the Board of
Directors in its sole discretion, in the event of the dissolution or liquidation
of the Company, the Option shall automatically terminate immediately prior to
such dissolution or liquidation of the Company. To the extent a vesting
condition applicable to the Option has not been waived by the Board of
Directors, the Option shall be forfeited immediately prior to the consummation
of the dissolution or liquidation.


5.    Conditions and Obligations. The Company shall not be obligated to issue
shares of Common Stock upon exercise of the Option if the Company is advised by
its legal counsel that such issuance would violate applicable state or federal
laws, including securities laws. The Company will use its best efforts to take
steps required by state or federal law or applicable regulations in connection
with issuance of shares upon exercise of the Option.


6.    Termination of Option on Violation of Code of Business Conduct and Ethics.
Optionee acknowledges that compliance with the Company’s Code of Business
Conduct and Ethics is a condition to the receipt, vesting and exercise of the
Option. If, during the term of the Option, the Board of Directors (or a
committee of directors designated by the Board of Directors) determines in good
faith that Optionee’s conduct is or has been in violation of the Company’s Code
of Business Conduct and Ethics, then the Board of Directors or designated
committee may terminate the Option, with the date of termination determined by
the Board of Directors or committee. If the Option is terminated in accordance
with this paragraph, Optionee will have no further right to acquire shares of
Company stock under this Agreement. If the President of the Company reasonably
believes that the Optionee has violated the Code of Business Conduct and Ethics
and that the Board of Directors or its committee should consider the termination
of the Option, the President may temporarily suspend the Optionee’s right to
exercise the Option, for a period of up to 45 days, in order for the Board of
Directors or its committee to make a determination about Optionee’s conduct and
the potential termination of the Option.


7.    Withholding. Upon notification of the amount due, if any, and prior to or
concurrently with delivery of the certificates representing the shares for which
the Option was exercised, Optionee shall pay to the Company amounts necessary to
satisfy any applicable federal, state, and local withholding tax requirements.
If additional withholding becomes required beyond any amount deposited before
delivery of the certificates, Optionee shall pay such amount to the Company on
demand. If Optionee fails to pay any amount demanded, the company shall have the
right to withhold that amount from other amounts payable by the Company to
Optionee, including salary, subject to applicable law.


8.    Successors of Company. This Agreement shall be binding upon and shall
inure to the benefit of any successor of the Company but, except as provided
herein, the Option may not be assigned or otherwise transferred by the Optionee.


9.    Notices. Any notices under this Agreement must be in writing and will be
effective when actually delivered or, if mailed, three days after deposit into
the United States mails by registered or certified mail, postage prepaid. Mail
shall be directed to the addresses stated on the face page of this Agreement or
to such address as a party may certify by notice to the other party.




--------------------------------------------------------------------------------






10.    No Right to Employment or Service. Nothing in the Plan or this Agreement
shall (i) confer upon the Optionee any right to be employed or to continue in
the employment of or service to the Company; (ii) interfere in any way with the
right of the Company to terminate the Optionee’s employment or service with the
Company at any time for any reason, with or without cause, or to decrease the
Optionee’s compensation or benefits; or
(iii) confer upon the Optionee any right to continuation, extension, renewal, or
modification of any compensation, contract or arrangement with or by the
Company.


11.    Interpretation of the Plan and the Agreement. The Board of Directors, or
a committee of the Board responsible for administering the Plan, shall have the
sole authority to interpret the provisions of this Agreement and the Plan, and
all determinations by it shall be final and conclusive.


12.    Governing Law, Venue and Jurisdiction. This Agreement and the Plan will
be interpreted under the laws of the state of Oregon, exclusive of choice of law
rules. Venue and jurisdiction will be in the state or federal courts in
Washington County, Oregon, and nowhere else.


13.    Consent to Transfer Personal Data. By signing this Agreement, the
Optionee voluntarily acknowledges and consents to the collection, use,
processing and transfer of personal data as described in this paragraph. The
Optionee is not obliged to consent to such collection, use, processing and
transfer of personal data. However, failure to provide the consent may affect
the Optionee’s ability to participate in the Plan. The Company and its
subsidiaries hold certain personal information about the Optionee, including
name, home address and telephone number, date of birth, social security number
or other employee identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all options or
any other entitlement to shares of stock awarded, canceled, purchased, vested,
unvested or outstanding in the Optionee’s favor, for the purpose of managing and
administering the Plan (“Data”). The Company and/or its subsidiaries will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of participation in the Plan, and the Company
and/or any of its subsidiaries may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area, or elsewhere throughout the world, such as the United States. The Optionee
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Optionee’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of shares of stock on the Optionee’s behalf to a
broker or other third party with whom the Optionee may elect to deposit any
shares of stock acquired pursuant to the Plan. The Optionee may, at any time,
review Data, require any necessary amendments to it or withdraw the consents
herein in writing by contacting the Company; however, withdrawing consent may
affect the Optionee’s ability to participate in the Plan.


14.    Acknowledgement of Discretionary Nature of the Plan; No Vested Rights.
The Optionee acknowledges and agrees that the Plan is discretionary in nature
and limited in duration, and may be amended, cancelled, or terminated by the
Company, in its sole discretion, at any time. The grant of stock options under
the Plan is a one-time benefit and does not create any contractual or other
right to receive a grant of stock options or benefits in lieu of stock options
in the future. Future grants, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of any grant, the number of
options, vesting provisions, and the exercise price.


15.    Termination Indemnities. Participation in the Plan is voluntary. The
value of the Option is an extraordinary item of compensation outside the scope
of the Optionee’s employment contract, if any. As such, the Option is not part
of normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension, or retirement benefits or similar payments. Rather, the awarding of a
stock option under the Plan represents a mere investment opportunity.



64071-0003/LEGAL23962000.1    #PageNum#
64071-0003/LEGAL23962000.2